960 S.W.2d 650 (1997)
In re the ESTATE OF Edward John MATEJEK, deceased.
No. 96-1191.
Supreme Court of Texas.
July 9, 1997.
Rehearing Overruled October 2, 1997.
*651 Kenneth Edward Kvinta, Yoakum, for Petitioner.
James T. Fletcher, Houston, for Respondent.
PER CURIAM.
In denying this application, the Court disapproves the court of appeals' analysis to the extent that it requires a party seeking summary judgment on a limitations defense to negate the discovery rule when the non-movant has not pleaded or otherwise raised the discovery rule. Woods v. William M. Mercer, Inc., 769 S.W.2d 515, 518 (Tex.1989). We deny Matejek's application for writ of error.